Citation Nr: 1818028	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  08-30 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the right tonsil, to include as due to in-service human papilloma virus (HPV) exposure. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse 



ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).

The Veteran, who is the appellant, had active service from April 1975 to January 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the RO in Atlanta, Georgia, which denied TDIU.  A September 2016 rating decision denied service connection for throat cancer.  

In December 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript has been associated with the record. 

This case was previously before the Board in December 2016, where the Board, in pertinent part, remanded the service connection issue on appeal for the issuance of a statement of the case.  An April 2017 statement of the case was issued that confirmed the denial of service connection for throat cancer.  As such, an additional remand to comply with the December 2016 Board remand directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).

FINDINGS OF FACT

1.  The Veteran is currently diagnosed with HPV positive squamous cell carcinoma of the right tonsil. 

2.  HPV positive squamous cell carcinoma of the right tonsil had its onset during service.  

3.  The service-connected disabilities have a combined rating of 90 percent, with at least one service-connected disability rated 40 percent disabling.

4.  For the period from October 2015, the service-connected disabilities have prevented the Veteran from retaining (maintaining) substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for squamous cell carcinoma of the right tonsil, to include HPV, have been met.  38 U.S.C. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2017).

2.  Resolving reasonable doubt in favor of the Veteran, for the period from October 2015, the criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the Board is granting service connection for throat cancer, as well as a TDIU to the earliest date that the Veteran states he ceased full-time employment, constituting a full grant of the benefits sought on appeal, there remains no aspect of the claim to be further substantiated, and there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection for Throat Cancer

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The currently diagnosed for squamous carcinoma of the right tonsil, which is listed (as a malignant tumor) as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013). 

As adjudicated below, the Board is granting service connection for HPV positive squamous carcinoma of the right tonsil based on direct service connection under
38 C.F.R. § 3.303(a); therefore, the additional service connection theories of presumptive service connection based on chronic symptoms in service or continuous symptoms since service of a "chronic" disease in service (38 C.F.R. 
§ 3.303(b)) or manifesting within one year of service separation (38 C.F.R. 
§ 3.307) pursuant to the same benefit are rendered moot because there remain no questions of law or fact as to the fully granted service connection issue.  For this reason, these presumptive service connection theories will not be further discussed. See 38 U.S.C. § 7104 (stating that the Board decides actual questions of law or fact in a case).

The Veteran contends that service connection is warranted for squamous carcinoma of the right tonsil, claimed as throat cancer, because it is related to in-service HPV exposure.  Specifically, the Veteran contends that in-service sexual activity caused HPV, which caused the currently diagnosed throat cancer.  See December 2017 Board hearing transcript.   

Initially, the Board finds that the Veteran is currently diagnosed with HPV positive squamous cell carcinoma of the right tonsil, as various private treatment records reflect such a diagnosis.  In addition, various private treatment records reflect that the Veteran is currently diagnosed with HPV type 16.  

After a review of all the evidence, both lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether there was onset of symptoms of HPV, later diagnosed as HPV positive squamous cell carcinoma of the right tonsil in service and since service separation.  Evidence weighing against this finding includes the service treatment records showing no complaints of, treatment for, or symptoms of HPV or throat cancer.  The evidence weighing in favor of the claim includes the Veteran's consistent lay statements demonstrating HPV disability symptoms since service, which caused the currently diagnosed HPV positive squamous cell carcinoma of the right tonsil.  See December 2017 Board hearing.  Further, October 2016 and May 2017 private medical opinions reflect that the private examiner opined that the currently diagnosed HPV positive squamous cell carcinoma of the right tonsil was caused by the in-service sexual activity due to contracting the HPV virus.  The private examiner reasoned that in-service sexual activity caused HPV, that the HPV virus, while latent, was continuous since service, and that, subsequently, the HPV virus caused the post-service cancer diagnosis.  

As discussed above, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that HPV (later diagnosed as HPV positive squamous cell carcinoma of the right tonsil) began in service and was so directly "incurred in" service.  The finding that the Veteran has had HPV disability symptoms since service is supportive of the direct service connection theory of the claim overall because it tends to show that the symptoms that began in service were the basis for the later diagnosed throat cancer disability.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).  For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for squamous cell carcinoma of the right tonsil, to include HPV, have been met. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2017).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The Veteran contends generally that a TDIU is warranted from October 2015.  At the December 2017 Board hearing, the Veteran testified that a TDIU October 2015 would constitute a full grant of the benefit sought on appeal.  See December 2017 hearing transcript.  

Initially, the Board will address the relevant period on appeal.  In this case, the Veteran seeks a TDIU from October 2015 based on posttraumatic neuropathic migraines rated as 50 percent disabling, posttraumatic concussion syndrome rated as 40 percent disabling, recurrent vertigo rated as 30 percent disabling, left ear deafness rated as 10 percent disabling, tinnitus rated as 10 percent disabling, right foot fracture residuals rated as 10 percent disabling, and nystagmus on right lateral gaze rated as noncompensable.  

Next, the Board must address the date on which the Veteran first stopped working at a full-time, substantially gainful job.  Having reviewed all the evidence of record, the Board finds that the evidence is at least in equipoise that the Veteran stopped working full-time in October 2015.  At the December 2017 Board hearing, the Veteran testified to last working full-time in October 2015.  In addition, the March 2016 TDIU claim form (VA Form 21-8940) reflects that the Veteran wrote that he last worked full-time in 2015.  As such, the Board finds that a TDIU should be granted from October 2015 because the evidence shows that the Veteran first stopped working at full-time, substantially gainful employment at that time.  
38 U.S.C. § 5110(b)(2) (2012); 38 C.F.R. § 3.400(o)(2) (2017).  

After reviewing all the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the service-connected disabilities prevented the Veteran from obtaining or maintaining substantially gainful employment from October 2015.  During the December 2017 Board hearing, the Veteran testified that the service-connected headaches interfered with daily tasks with incapacitating headaches occurring once a week.  The December 2017 Board hearing transcript reflects that the Veteran testified that he was no longer able to work on aircraft because working high above the ground caused dizziness related to the service-connected vertigo.  The Veteran testified that the service-connected vertigo was a safety hazard because symptoms of dizziness caused him to "almost" fall off of a platform.  A January 2018 VA examination report reflects that the VA examiner opined that the service-connected posttraumatic concussion residuals impacted the ability to work, to specifically include migraine headaches due to weekly prostrating attacks.  A July 2016 VA examination report reflects the VA examiner opined that the service-connected posttraumatic concussion residuals impacted employability, to include subjective memory impairment.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that, beginning in October 2015, the Veteran's service-connected disabilities precluded the type of employment for which he is trained and for which he has experience.  Considering statements from the Veteran and the January 2018 and July 2016 VA medical opinions, the Board finds that the Veteran's service-connected disabilities render him unable to maintain substantially gainful employment, regardless of occupation, from October 2015; thus, the Board finds that TDIU is warranted under 38 C.F.R. § 4.16(a) from October 2015.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.   

The appeal for TDIU is fully granted in this Board decision.  As discussed above, at the December 2017 Board hearing, the Veteran indicated that a TDIU from October 2015 would fully satisfy the appeal; therefore, the appeal is fully granted.  


ORDER

Service connection for squamous cell carcinoma of the right tonsil, to include HPV, is granted.  

A TDIU from October 2015, but no earlier, is granted.  





____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


